Citation Nr: 0020148	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an increased disability evaluation for a 
left wrist disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to June 
1993.  Her report of separation also noted almost 7 years of 
prior inactive service.  Medical records reflect enlistment 
in the reserves in 1974, but her inactive service dates prior 
to 1981 have not been verified.  Furthermore, an Army form of 
April 1997, submitted in conjunction with a claim for service 
connection for residuals of a sacral fracture implies a 
period of active duty for training at that time which also 
has not been otherwise verified.  Service connection has been 
granted for the residuals of the sacral fracture, and the 
issues currently before the Board essentially relate to the 
extended period of active service.  Therefore, further delay 
for clarification of service, including periods of training 
duty is not deemed necessary.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The appellant since moved and 
recent adjudication has been by the RO in Wichita, Kansas.  

The Board issued an adverse decision on the issue of service 
connection for a right knee disability on June 27, 1997.  On 
just that issue, the decision was vacated by a March 6, 1998 
Board decision.  The following Board decision takes the place 
of the vacated decision on the issue of service connection 
for a right knee disability.  The June 27, 1997 decision had 
remanded an issue of entitlement to an increased rating for a 
left wrist disability, and that issue was not affected by the 
vacate decision.  In April 1998, the Board remanded the 
service connection issue to the RO for further development.  
The requested development on both issues has been completed 
by the RO, and they have been returned to the Board.  

Service connection has been established for several 
disabilities which are not in issue at this time.  These 
include bilateral varicose veins, arthritis of the left knee, 
disk disease of the lumbar spine and residuals of a sacral 
fracture.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
knee disability is plausible.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the increased rating 
issue has been obtained by the RO.  

3.  The veteran's left wrist disability caused limitation of 
motion with pain related to degenerative arthritis.

4.  In addition to arthritis related limitation of motion, 
the veteran has sensory impairment of the left wrist 
consistent with a mild incomplete paralysis of the median 
nerve.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A disability rating of 10 percent for the arthritic 
manifestations of disability of the left wrist is 
appropriate, as is a 10 percent evaluation for the separate 
and distinct neurologic deficit.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.124a, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215, 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee Disability

As a preliminary matter, the Board of Veterans Appeals 
(Board) must determine whether the appellant has submitted 
evidence of a well-grounded claim.  If she has not, her claim 
must fail, and the Department of Veterans Affairs (VA) is not 
obligated to assist her in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection has been established for post-traumatic 
arthritis of the left knee, and it has been assigned a 10 
percent disability rating.  The veteran contends that service 
connection is also warranted for a right knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The service medical records reflect that the veteran 
experienced trauma to the right knee on at least two 
occasions.  The evidence also shows that a private physician 
has apparently attributed the current chondromalacia of the 
right knee to service.  Further clarification of that 
statement is necessary as set forth in the REMAND section of 
this decision, however.  It is the judgment of the Board that 
the objective evidence is currently sufficient to warrant a 
conclusion that the veteran's claim for service connection 
for a right knee disability is at least plausible and capable 
of substantiation and, thus, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  

Left Wrist Disability 

The veteran's claim for an increased evaluation for left 
wrist disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well grounded 
claim).  When a veteran submits a well grounded claim, VA 
must assist in developing facts pertinent to that claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained regarding the veteran's claim, and 
that no further assistance with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).  

When the veteran testified during a Board hearing at the RO 
in May 1997, she argued that her wrist was more impaired than 
reflected by the current rating.  She testified that she had 
motion impairment of the wrist, especially loss of flexion.  
She had had seven surgical procedures on her left wrist.  She 
wore a brace on her left wrist, and treated it with hot soaks 
and by taking Motrin.  She was unable to lift heavy things.  

In July 1998, a VA orthopedic examiner reviewed the veteran's 
complete claims file.  It was noted that the condition 
started in 1982 when a ganglion cyst was removed from the 
left wrist.  In July 1983, August 1983, and July 1985, 
recurrent ganglion cysts were removed.  The veteran then 
sustained a fall following which she had three more surgeries 
for removal of fibrous tissue and tendolysis of the extensor 
tendon of the wrist.  Since 1990, the veteran had been 
wearing a wrist brace most of the time.  She removed the 
brace for hygiene purposes and to work on range of motion.  
She does not take medication for the wrist.  She felt 
extremely limited on lifting and rotation of the wrist.  She 
had had a bone scan in August 1997, which showed focal 
increased radioactivity over the lateral dorsal aspect of the 
left wrist.  

Examination of the left wrist revealed no swelling and fairly 
good condition of the skin.  There was a dorsal scar related 
to the surgical procedures she had had in the past.  There 
were no masses on top of the wrist and no ganglion cyst.  
Range of motion of the fingers was complete.  She was able to 
make a full fist on the left as well as the right.  She was 
able to fully extend the fingers and fully abduct the thumb.  
Flexion of the left wrist was limited to 45 degrees, as 
compared to 90 degrees on the right.  The supination of the 
wrist was lacking 20 degrees and pronation was lacking 15 
degrees compared to normal.  Regarding muscle strength, the 
veteran definitely had a weak grip and weak motion, related 
to pain.  She also presented some numbness and tingling on 
the back of the left hand, especially around the scar.  
Extremes of motion were all painful, primarily the volar 
flexion and supination.  

Review of the X-ray of the wrist did not reveal any sign of 
degenerative arthritis.  The joint space between the carpal 
bone and the ulnar was totally normal.  There were no cystic 
lesions and there was no sclerotic margin.  No spurring was 
visualized by the examiner.  The study was termed a totally 
normal X-ray of the wrist.  The examiner commented that the 
veteran has a significant amount of pain and limitation of 
range of motion of the left wrist which was definitely 
related to the surgeries she sustained, and the fracture of 
the distal radius.  The veteran was described as being 
definitely limited in heavy work.  She was limited in lifting 
and in any twisting motion of the wrist.  She required a 
permanent brace for these functions.  At the most, 10 pounds 
of lifting with the left nondominant hand could be achieved, 
but not in a repetitive manner and definitely with the 
assistance of a brace.  Regarding the bone scan of the left 
wrist, the examiner opined that even though there was no x-
ray evidence of degenerative arthritis of the left wrist, the 
bone scan suggested definite degenerative changes of the 
joint.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The VA examiner in July 1998 made an excellent presentation 
of the pertinent medical history based on extensive 
exploration of the veteran's multiple volume claims file, and 
no further elaboration on the history is deemed necessary 
here.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).
The percentage ratings for each diagnostic code represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability. 

In evaluating the disability ratings of the musculoskeletal 
system, functional loss must be considered.  The functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of motion 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1999).  

When the disability involves a joint, consideration must be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).

A rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's left wrist disability has been assigned a 10 
percent rating under Diagnostic Code 5215, based on the 
limitation of motion shown.  Diagnostic Code 5215 provides a 
10 percent rating for limitation of motion of the wrist 
(major or minor), if dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm (zero 
degrees).  This is the maximum rating possible under 
Diagnostic Code 5215.  The veteran does not meet these 
objective standards in that the range of motion reported as 
present in the left wrist, is much better, with full (70 
degree) extension and 45 degrees of flexion.  Diagnostic Code 
5214 provides higher ratings, but ankylosis, immobility of 
the joint, must be shown and that clearly is not applicable 
here based on the significant reported range of motion of the 
veteran's left wrist.  

However, the specific objective standards set out under Code 
5215, are subject to consideration of several other 
Diagnostic Codes and regulatory sections.  Pursuant to Code 
5010, arthritis, due to trauma is rated as degenerative 
arthritis under Code 5003, normally by application of 
limitation of motion standards set out under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Under Hicks v. Brown, 8 Vet. App. 
417 (1995), the U.S. Court of Appeals for Veterans Claims 
(Court) noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though motion may 
be possible beyond the point when pain sets in.  While X-ray 
evidence of arthritis has not been found, a more 
sophisticated test, the bone scan, was evaluated as 
indicating the presence of degenerative changes.  
Furthermore, weakness of motion has been found and the 
appellant has described restrictions on her lifting and other 
activities involving the wrist.  Thus, based on the 
functional impairment shown, the RO was essentially correct 
in rating the wrist as 10 percent disabling even though the 
full criteria for that rating are not present.  Therefore, it 
is the judgment of the Board that the current 10 percent 
disability rating fully compensates the veteran for the 
limitation of motion and related manifestations currently 
demonstrated.  

However, that conclusion does not fully resolve the issue of 
rating the veteran's left wrist disability.  Generally, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1999).  
In Esteban v. Brown, 6 Vet App 259 (1994), however, the Court 
held that distinct and separate manifestations arising from 
the same service-connected disability may be assigned 
separate disability evaluations.  

In evaluating the left wrist, some neurologic symptoms were 
noted on VA examination.  The veteran presented with some 
numbness and tingling on the back of the left hand, 
especially around the surgical site, and weakness, to the 
extent of requiring a brace, along with a definite decrease 
in grip strength were manifested.  In this case, the veteran 
has left wrist pain and weakness.  The discussion above fully 
considered the disability the veteran has related to painful 
limitation of motion of the left wrist.  However, the 
residuals of the repeated surgical procedures and the medical 
description of the range and extent of her left wrist 
impairment reflects that disability is present in addition to 
the orthopedic disability contemplated within Code 5215.  

This additional disability is not just cutaneous, so rating 
it as a simple scar would be inappropriate.  It must be 
considered on the basis of apparent neurologic involvement.  
Under Diagnostic Code 8515, incomplete mild paralysis of the 
median nerve in the major or minor upper extremity is 
considered 10 percent disabling.  Moderate, incomplete 
paralysis of the median nerve is considered 30 percent 
disabling in the major upper extremity and 20 percent 
disabling in the minor upper extremity.  

It is the judgment of the Board that the neurological 
manifestations of the residuals of the left wrist fracture 
and surgeries warrant an separate and distinct 10 percent 
disability evaluation.  A 10 percent evaluation is provided 
for mild incomplete paralysis of the median nerve of the 
upper extremity.  The higher schedular rating of a 20 percent 
evaluation requires moderate incomplete paralysis which is 
not shown here.  38 C.F.R. Part 4, Diagnostic Code 8515 
(1999). 

The evidence indicates that the veteran cannot lift much 
weight with her left hand, but the evidence shows no atrophy 
or wasting of the musculature of the left hand, and this is 
her nondominant hand.  In essence, symptoms consistent with a 
mild incomplete paralysis are currently demonstrated based on 
the clinical findings, but no unusual or exceptional 
disability factors have been presented which would render the 
schedular criteria insufficient or inapplicable for rating 
the service-connected disability of the left wrist.  Further, 
there is no evidence disclosing that the service-connected 
disability, alone, causes marked interference with employment 
or necessitates frequent periods of hospitalization as is 
required for a referral under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

The Board having determined that the claim for service 
connection for a right knee disability is well grounded, the 
appeal is granted to this extent.  

Entitlement to separate 10 percent ratings for orthopedic and 
neurologic manifestations of left wrist disability is 
granted, subject to the regulations governing the payment of 
monetary benefits.  



REMAND

Since the veteran's claim for service connection for a right 
knee disability is well grounded, VA has a duty to assist her 
in the development of the claim.  38 U.S.C.A. § 5107(a).  

The service medical records are of primary importance in a 
claim of entitlement to service connection.  A medical record 
of May 1979, presumably prepared during a period of active 
duty for training, shows the veteran was seen for complaints 
of painful knees following a fall, and made worse by a road 
march.  She had pronounced bilateral crepitus.  The 
impression was chondromalacia with bilateral flaring.  

In March 1989, the veteran was seen for a contusion of the 
right knee.  The x-ray impression was normal right knee.  In 
February 1990, she was in a car accident which resulted in 
severe lower back pain and a bruised right knee.  In March 
1990, Charles R. Billings, M.D., evaluated her primarily for 
her back complaints, but did note that she had hit her right 
knee on the dashboard and had swelling of the right knee 
subsequently.  She was placed on a "no running' profile 
because of her lumbar-thoracic strain.  On an examination in 
July 1992 she denied any lameness, bone or joint deformity or 
"trick" or locked knee.  She noted several past medical 
problems, but did not mention any knee injuries.  On clinical 
evaluation, her lower extremities were evaluated as normal.  
A May 1993 service medical record entry reflects that the 
veteran complained that her knees made a crunching noise, 
with the left knee being painful and stiff.  An examination 
revealed a full range of motion with no effusion and mild 
crepitance of the knees.  Other tests were also negative.  
She was placed on a "no running" profile for synovitis of the 
left knee.  

At a Board hearing at the RO in May 1997 the veteran 
testified that she first injured her right knee in May 1979; 
that she had to wear a brace on her right knee for walking 
and running after a car accident in service; that she slipped 
and fell in March 1989 during service, sustaining a contusion 
of the right knee; and that she had to wear a brace on her 
right knee for three months after sustaining the contusion.  
During the hearing the veteran made reference to a recent 
bone scan, which was subsequently associated with the claims 
file.  

During a VA examination in July 1998, the examiner reviewed 
the claims file and also reviewed the April 1997 report of a 
bone scan of the knees which showed an increase in 
radioactivity of both patellofemoral regions consistent with 
degenerative joint disease.  On examination there were 
essentially normal findings throughout, except for a 
complaint of excruciating pain over the right knee on the 
patellofemoral compression test.  Review of the X-rays 
revealed suspicion of some irregularity of the patella on the 
lateral view.  The examiner commented that the veteran had a 
painful patellofemoral joint, with borderline normal X-ray, 
and bilateral positive scan for bilateral patellofemoral 
pathology, with the right knee symptomatic and the left knee 
totally asymptomatic.  The examiner was reluctant to connect 
the pain of the right knee with injury sustained in the 
service because the veteran had a positive bone scan on both 
sides but the left side was asymptomatic.  

In December 1999, David A. Ball, M.D., reported findings 
regarding both of the veteran's knees.  He indicated his 
initial examination in July 1999 had been for complaints of 
pain in the left knee, and that the veteran's history 
indicated that she had had left knee problems for many years 
related to trauma in service.  However, he next reported that 
there was significant patellofemoral chondromalacia of the 
veteran's right knee which was consistent with episodes of 
trauma several years earlier during military service.  He 
then opined that the veteran has extensive chondromalacia in 
her right knee which was related to her military service 
because of trauma to the knee during the course of active 
duty, but he concluded by  anticipating that the veteran 
would have progressive problems with her left knee and 
require a knee replacement.  In the judgment of the Board 
this report, as currently written, is ambiguous with regard 
to the nature and extent of disability in each knee. 
Clarification is necessary.  The situation is further 
complicated by the fact that in July 1998 VA's examiner found 
the veteran's service connected left knee to be totally 
asymptomatic.  

Accordingly, it is the judgment of the Board that the veteran 
should have another examination by VA, and that Dr. Ball 
should be contacted to provide further data, as set forth 
below, concerning his treatment and analysis of the veteran's 
knee disabilities in order to clarify his December 1999 
report.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  After receiving authorization from 
the veteran, the RO should provide David 
A. Ball, M.D., with a copy of his 
December 1999 statement and request that 
he clarify the information provided 
therein regarding precisely which knee he 
was referring to in each instance.  Also, 
he should be requested to provide copies 
of any contemporaneous clinical notes he 
has in his possession regarding treatment 
of the veteran for disability of both 
knees.  

2.  After the above development has been 
completed, the veteran should then be 
scheduled for a VA orthopedic 
examination.  The examiner is requested 
to comment on all data obtained from Dr. 
Ball regarding the issue of the veteran's 
entitlement to service connection for a 
right knee disability.  The examiner is 
further requested to review the claims 
folder, especially the service medical 
records, and provide an opinion as to 
whether it is at least as likely as not 
that any current disability of the right 
knee is related to service.  The claims 
file and a complete copy of this Remand 
order must be made available to and be 
reviewed by the examiner prior to 
examination of the veteran. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending claim  
If the claim remains denied, the RO 
should provide the veteran and her 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


